IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00350-CR
                                 No. 10-15-00351-CR
                                 No. 10-15-00352-CR
                                 No. 10-15-00353-CR

DESHAUN RASHAD WRIGHT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 19th District Court
                           McLennan County, Texas
                        Trial Court Nos. 2012-1333-C1,
                  2014-847-C1, 2014-1354-C1 and 2014-2030-C1


                          MEMORANDUM OPINION


      Appellant Deshaun Rashad Wright has filed a pro se notice of appeal of his

convictions for possession of a controlled substance with intent to deliver and burglary

of a habitation. Wright signed a waiver of his right to appeal in each case, and the trial

court’s certification of defendant’s right to appeal in each case indicates that Wright
waived his right to appeal. These appeals are therefore dismissed. 1 See TEX. R. APP. P.

25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals

… must dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”); Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 29, 2015
Do not publish
[CRPM]




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).

Wright v. State                                                                                     Page 2